Citation Nr: 1739703	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-08 272	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include as secondary to service connected disability. 

2.  Entitlement to service connection for a left elbow disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Veteran testified at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The case was remanded by the Board in April 2015 and June 2016 and is now ready for appellate review. 

FINDINGS OF FACT

1.  The competent and credible evidence of record weighs against a finding that the Veteran has a current psychiatric disorder that is etiologically related to service or service connected disability; a psychosis is not shown to a compensable degree within one year of service.  

2.  The competent and credible evidence of record weighs against a finding that the Veteran has a current left elbow disorder that is etiologically related to service; arthritis of the left elbow is not shown to a compensable degree within one year of service

CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric spine disorder to include as secondary to service connected disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


2.  The criteria for service connection for a left elbow disorder are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the development requested in the June 2016 remand has been substantially completed.   

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as psychoses and arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Summarizing the contentions and pertinent facts with the above criteria in mind, the Veteran, to include in sworn testimony to the undersigned, asserts that he is entitled to service connection for a psychiatric disorder because he has experienced psychiatric problems ever since a stressful experience in service where he was training with a special forces group in Pennsylvania and was placed on guard duty during the middle of the night.  In this regard, during the February 2015 Board hearing, the Veteran reported that on the occasion in question, it was pitch black and that he could not see anything but heard wild animal sounds.  He also indicated that he has experienced anxiety and nightmares since this incident.  

As an October 2012 VA treatment record noted Axis I diagnoses that included generalized anxiety disorder and depression as well as an Axis III diagnosis of musculoskeletal complaints, the April 2015 Board remand determined that it appeared that the Veteran's service-connected musculoskeletal disorders [which include lumbar strain and right knee disabilities] may have had some effect on his psychiatric disabilities.  As such, the April 2015 Board found that the matter of entitlement to service connection for a psychiatric disorder as secondary to service connected disability had been raised by the record.  

With respect to a left elbow disability, the Veteran contends that he is entitled to service connection for this disability because he has experienced left elbow pain since an in-service injury to the left elbow sustained while changing a tire in 1978 or 1979.  He asserts that he did not seek medical attention for this condition because he was being considered for a promotion and did not want to appear weak.  

In support of the Veteran's assertions with respect to a psychiatric disorder, the Veteran submitted a November 1979 certificate noting "successful completion" of the 'field phase' of Fort Devens' Enlisted Professional Development Course.  The Veteran also submitted an April 2009 statement from his sister, T.T.C., wherein she wrote that the Veteran's mental status is "much different than when he was first released from [the] military" as well as a March 2011 statement from D.T., his girlfriend from 1975 to 1983, wherein she wrote that the Veteran was a "nice, sweet normal guy" prior to military service, but that he became "paranoid and scary" after service.  D.T. reported that the Veteran had disillusions of not living long and experienced nightmares from July 1980 until they broke up in March 1983. 

In support of the Veteran's assertions with respect to a left elbow disability, the Veteran submitted a statement from G.M.D. who stated that he was stationed with the Veteran at the time of the claimed left elbow injury and observed the injury.  G.M.D. wrote that he told the Veteran to seek medical attention but that the Veteran refused to do so.  In the aforementioned April 2009 statement from the Veteran's sister, she wrote that the Veteran had complained of left elbow pain since his military service.

The service treatment reports (STRs) are silent for psychiatric or left elbow disorders.  Significantly, the June 1980 separation examination revealed a normal psychiatric system and normal upper extremities.  Moreover, a medical history collected in conjunction with this examination showed the Veteran specifically denying "frequent trouble sleeping," "depression or excessive worry," "loss of memory or amnesia," "nervous trouble of any sort," and a "painful or 'trick' shoulder or elbow."  

After service, the earliest evidence of psychiatric problems is contained on a March 2004 private treatment record wherein the Veteran complained of work stress as well as initial insomnia and was diagnosed with generalized anxiety.  VA treatment records thereafter show diagnoses of generalized anxiety disorder and depressive disorder as early as January 2008, with a subsequent diagnosis of anxiety neurosis. 
 
The earliest evidence of left elbow problems is contained in a March 2010 VA treatment record wherein the Veteran complained of left elbow pain and reported that he hurt his left elbow while in the military when he was breaking down a 20 ton dump truck tire. X-rays of the elbow revealed an injury which had occurred in the past.  He was subsequently diagnosed with left elbow bursitis.  An August 2011 VA letter noted that the Veteran had been diagnosed with "arthritis" that was due to past trauma (the joint involved was not specified).  

Pursuant to the April 2015 Board remand, the Veteran was afforded a VA examination to address his claims for service connection for psychiatric disorder in November 2015 and a left elbow disorder in October 2015.  The November 2015 examiner, following a review of the claims file and examination of the Veteran, diagnosed the Veteran with schizoaffective disorder, depressive type and found that such was less likely than not a result of, or incurred in military service.  The examiner explained that in the absence of supporting evidence, such as treatment records, it was determined to be less likely than not that the diagnosis developed within a year of separation from active service.  Furthermore, the examiner opined that it was less likely than not that the schizophrenia diagnosis (described as a severe clinical syndrome) was caused by the Veteran's service-connected musculoskeletal disorders.  While the exact etiology of this condition was said to not be known, factors such as genetic links, brain chemistry, and altered brain development were said to be more likely causes of such.  The examiner noted that the claimed anxiety and depression were features of the current diagnosis of schizoaffective disorder.   

The October 2015 examiner, following a review of the claims file and examination of the Veteran, diagnosed the Veteran with arthritis of the left elbow. The examiner opined that it was less likely as not the Veteran incurred a left elbow injury during his active duty service as the record did not support such a claim.  In this regard, the examiner noted that the earliest available X-ray report documenting an injury of the left elbow was March 2010 and that the earliest documentation of arthritis was October 2015.  The examiner stated that the exact etiology of the Veteran's elbow pain/injury or cause of arthritis was unknown and would require speculation to comment upon. 

The June 2016 remand found the November 2015 VA examination to be inadequate because the examiner failed to address the Veteran's reported history of psychiatric problems in service, to include anxiety and nightmares during and after service following a stressful incident in Pennsylvania.  Also noted in the most recent remand was the fact that the November 2015 examiner failed to consider the post-service March 2004 complaints of work-related stress or opine whether an acquired psychiatric disorder was aggravated by the Veteran's service-connected musculoskeletal disorders.  With respect to the October 2015 VA examination, the June 2016 remand noted that the examiner failed to address the Veteran's reported history of a left elbow injury in service and left elbow pain during and after service.  As such, the June 2016 remanded requested addendum opinions that addressed the inadequacies found in the November 2015 and October 2015 VA examinations. 

The addendum opinion with respect to a psychiatric disorder requested in the June 2016 remand, completed in July 2016, again found that the currently diagnosed psychiatric disorder, schizoaffective disorder, was less likely than not related to service.  As support for this conclusion, which was documented to have been based on a review of the electronic record, the clinician noted the silent STRs for any evidence of mental illness and silent service personnel records for any behavioral correlates.  The examiner also remarked that the post-service records were silent for any psychotic symptoms within one year of separation from service.  Specifically addressing the Veteran's assertions of in-service psychiatric problems and work related stress as requested in the Board remand, the clinician set forth as follows:  

While it has been stated that the Veteran has given a self-report of psychiatric problems in service, there are no records of such.  With regards to a reported stressful incident in Pennsylvania, it is presumed that this is in reference to the training exercise in which the Veteran was placed alone on guard duty for two and a half hours in 'bear country' without ammunition.  Again, there is no evidence to support the Veteran's contention that this stressor resulted in psychiatric problems.  There is no evidence of a nexus between the March 2004 complaints of work-related stress and military service. And, there is no evidence of a nexus between the diagnoses of generalized anxiety disorder and depressive disorder and military service.  These diagnoses were rendered at least 28 years after military discharge, again with no evidence of symptom manifestation within a year of discharge. 

The July 2016 opinion also-noting that there was no clinical evidence of such aggravation-found that it was less likely than not that the current diagnosis of schizoaffective disorder was aggravated by the Veteran's service-connected musculoskeletal disorders.  

The addendum opinion with respect to the left elbow requested in the June 2016 remand, also completed in July 2016, again found that it was less likely than not that the Veteran's left elbow disability was related to service.  The rationale was as follows:  
[The Veteran's] separation physical, 6/17/1980, is silent for complaints or injury to his to his left elbow, as are his STR's.  His Social Security claims forms for 2011 and 2012 are silent for left elbow complaints, contributing to his disability.  Further, additional records submitted from the offices of Dr. Robert Strickland 2005 and 2007 and Cedartown Clinic 2002, are silent for left elbow complaints.  [The] Veteran appeared at his assigned Rome Georgia VA CBOC, complaining of left elbow pain.  He stated he reported that he injured [his left elbow] while [on] active duty military, while breaking down a 20 ton dump truck  . . . It is less likely as not the Veteran incurred an in-service left elbow injury, records does not support claim.  It is less likely as not the Veteran incurred left elbow arthritis secondary to an injury, there is no documented arthritis.  The Veteran self-reported a left elbow injury, 20 years post active duty military, with no further complaints since 2011, with initial report during 2010.  His left elbow complaints cannot be related to an active duty incident without speculation. 

The Board finds that, in their totality, the VA medical opinions set forth above are definitive as to the matters of whether the Veteran has a psychiatric disability that is etiologically related to service or service connected disability and whether he has a left elbow disability that is etiologically related to service.  The conclusions are well-reasoned and supported by the contemporaneous medical evidence, and the Veteran's contentions-to include as specified in the most recent remand-were considered.  Therefore, the opinions are afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

With regard to the lay assertions of record, while the Veteran is competent to report his experiences, as are the individuals who have written statements attesting to the Veteran's experiences, the Board finds such assertions to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

As set forth above, the Veteran specifically denied having a psychiatric or upper extremity at separation from service.  Such cotemporaneous silence does not support a finding of continuous psychiatric or left elbow problems beginning in service made in statements submitted many years after service and in contemplation of an award of VA benefits.  See, e.g., White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.)  Also weighing against the credibility of the lay assertions is the fact that it was not for many decades after service that psychiatric and left elbow disorders were first clinically shown.   See Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Aside from any credibility issues, to the extent the lay assertions are being advanced in an attempt to establish that the Veteran has a current psychiatric disability that is etiologically related to service or service connected disability or a current left elbow disability that is etiologically related to service, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor those who have submitted supporting statements are shown to have appropriate training and expertise, they are not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to attest to psychiatric and left elbow symptoms from service to the present time, the Board finds the contemporaneous evidence in the form of the silent STRs coupled with the reasoned medical opinions of the VA examiners outlined above to be more probative than the lay assertions, and that such evidence weighs against a finding of continuity of psychiatric or left elbow symptoms since service.  

As a final matter, as a psychosis or arthritis of the left elbow were not shown to have been demonstrated within one year of service, presumptive service connection for a psychosis or arthritis of the left elbow on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claim for service connection for psychiatric and left elbow disabilities.  As such, these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a variously diagnosed psychiatric disorder, to include as secondary to service connected disability, is denied. 

Service connection for a left elbow disorder is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


